 

Exhibit 10.2

 



PERSHING GOLD CORPORATION

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This Restricted Stock Unit Grant Agreement (this “Agreement”), dated June 28,
2015 (the “Effective Date”), is entered into by and between PERSHING GOLD
CORPORATION (the “Corporation”) and Stephen D. Alfers (“Participant”).

 

RECITALS

 

A. The Board has adopted, and the stockholders have approved, the Pershing Gold
Corporation 2013 Equity Incentive Plan (the “Plan”);

 

B. The Plan provides for awards of restricted stock units to eligible
participants as determined by the Administrator;

 

C. The Administrator has determined that Participant is a person eligible to
receive an award of restricted stock units under the Plan and has determined
that it would be in the best interest of the Corporation to grant the restricted
stock units provided for herein; and

 

D. This Agreement is being entered into by Participant and the Corporation in
connection with an amendment and restatement of Participant’s Executive
Employment Agreement dated February 9, 2012, as amended (the employment
contract, as amended from time to time, being the “Employment Agreement”).

 

AGREEMENT

 

1. Grant of Restricted Stock Units.

 

(a) Initial Award. Participant is hereby awarded on the Effective Date, subject
to the conditions of the Plan and this Agreement, three hundred thousand
(300,000) restricted stock units (the “Initial Restricted Stock Units”). The
Initial Restricted Stock Units are contingently vested on the Effective Date,
subject to the occurrence of one of the final vesting events set forth in
Section 3, below. For purposes of this Agreement, restricted stock units that
are contingently vested subject only to the occurrence of the final vesting
events set forth in Section 3, below shall be referred to as “Contingently
Vested Units.” Restricted stock units that are fully vested shall be referred to
as “Fully Vested Units.”

 

(b) Performance-Vested Award. Participant is hereby awarded on the Effective
Date, subject to the conditions of the Plan and this Agreement, an additional
four hundred thousand (400,000) restricted stock units (the “Incentive
Restricted Stock Units” and, together with the Initial Restricted Stock Units,
the “Granted Units”). The Incentive Restricted Stock Units shall become Fully
Vested Units upon attainment of the performance-based vesting milestones set
forth in Section 2.

 

(c) Notional Value. Each Fully Vested Unit represents the right to receive one
share of the Corporation’s common stock, $0.0001 per share (the “Common Stock”)
at the time(s) and subject to the terms and conditions set forth herein.

 



 

 

 

(d) Plan Incorporated. Participant acknowledges receipt of a copy of the Plan,
and agrees that this award of Restricted Stock Units shall be subject to all of
the terms and conditions set forth in the Plan, as the Plan may be amended from
time to time. The Plan is incorporated herein by reference as a part of this
Agreement. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

 

2. Vesting Conditions for Incentive Restricted Stock Units. The Incentive
Restricted Stock Units shall become Fully Vested Units in the amounts set forth
below upon satisfaction of the following conditions on or before the termination
of Executive’s employment with the Company:

 

(a) Sixty thousand (60,000) Incentive Restricted Stock Units shall become Fully
Vested Units upon the execution of a definitive agreement between the
Corporation and Newmont Mining Corporation concerning exploration of the
Pershing Pass properties;

 

(b) Sixty thousand (60,000) Incentive Restricted Stock Units shall become Fully
Vested Units upon completion and publication of an updated resource calculation
compliant with 43-101 (a “Resource Report”) with respect to the Corporation’s
properties that reflects 1,000,000 or more total measured, indicated and
inferred gold and gold equivalent ounces;

 

(c) One hundred twenty thousand (120,000) Incentive Restricted Stock Units shall
become Fully Vested Units upon completion of a third-party positive economic
assessment (“PEA”) relating to the Corporation’s Relief Canyon property that
reflects an after-tax internal rate of return on the Corporation’s capital equal
to or in excess of 25% (based on net present value using a 5% discount rate and
assuming the price of gold is $1,200 per ounce);

 

(d) One hundred sixty thousand (160,000) Incentive Restricted Stock Units shall
become Fully Vested Units upon the consummation of a “Significant Acquisition”
by the Corporation, meaning an acquisition by the Corporation (whether by
merger, stock acquisition or exchange, asset acquisition or other similar
transactions) involving total cash and/or stock consideration in excess of
$50,000,000, which does not result in a “Change in Control” (as such term in
defined in the Plan) of the Corporation; and

 

(e) Notwithstanding anything to the contrary in the foregoing, in the event of a
“Change in Control” (as such term is defined in the Plan) of the Corporation,
all Incentive Restricted Stock Units shall become Fully Vested Units.

 

3. Final Vesting Events. Contingently Vested Units shall become Fully Vested
Units as a result of the first to occur of the following (such event being the
“Final Vesting Event” with respect to such Contingently Vested Units):

 

(a) Employment through the Employment Term End Date. If Participant remains
employed by the Corporation continuously from the Effective Date through
December 31, 2018 (the “Employment Term End Date”), all Contingently Vested
Units shall become Fully Vested Units on the Employment Term End Date; or

 

(b) Certain Terminations of Employment. If Participant’s employment is
terminated by the Company prior to the Employment Term End Date other than for
“Cause” (as defined in the Employment Agreement), or if Participant resigns
prior to the Employment Term End Date for “Good Reason” (as defined in the
Employment Agreement), or if Participant’s employment is terminated as a result
of his death or Disability (as defined in the Employment Agreement), all
Contingently Vested Units shall become Fully Vested Units immediately prior to
the Participant’s termination. For avoidance of doubt, in the event Participant
voluntary terminates employment without “Good Reason” (as defined in the
Employment Agreement), all Contingently Vested Shares shall be forfeited
pursuant to Section 4, below; or

 



- 2 -

 

 

(c) Change of Control. In the event of a “Change in Control” (as such term is
defined in the Plan) of the Corporation, all Contingently Vested Units shall
become Fully Vested Units immediately prior to the Change in Control.

 

4. Forfeiture of Granted Units. Upon Participant’s termination of employment for
any reason, any Granted Units that are not then Fully Vested Units or that do
not become Fully Vested Units as a result of such termination pursuant to
Section 3(b), above, shall be forfeited and shall thereafter cease to be
outstanding.

 

5. Settlement of Fully Vested Units.

 

(a) Initial Restricted Stock Units. The shares of Common Stock issuable in
respect of Initial Restricted Stock Units that become Fully Vested Units shall
be issued on or as soon as administratively practicable following the occurrence
of the Final Vesting Event (but in no event later than March 15th of the year
following the year in which the Final Vesting Event occurs).

 

(b) Incentive Restricted Stock Units. The shares of Common Stock issuable in
respect of Incentive Restricted Stock Units that become Fully Vested Units shall
be issued within 30 days following soonest to occur of: (i) Participant’s
Separation from Service (as defined below), (ii) Participant’s death, (iii)
December 31, 2018, or (iv) a 409A Change in Control (as defined below).
Notwithstanding the foregoing, if and only if (A) the Incentive Restricted Stock
Units provided hereunder are non-qualified deferred compensation subject to Code
Section 409A, (B) Participant is a “specified employee” as defined for purposes
of Code Section 409A, and (C) distribution would otherwise be made as a result
of the Participant’s Separation from Service, then distribution shall be delayed
until the sooner of (x) the date that is 6 months and one day following the date
of such Separation from Service, (y) Participant’s death, or (z) such sooner
date as may be permitted under Code Section 409A. For purposes of this
Agreement, “Separation from Service” shall have the meaning set forth in
Treasury Regulation Section 1.409A-1(h), and “409A Change in Control” shall mean
a Change in Control (as defined in the Plan) that also qualified as a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

(c) Issuance of Certificates. On the payment date, the Corporation shall cause a
stock certificate or certificates to be delivered to or on behalf of Participant
for such number of shares equal to the number of Fully Vested Units held by the
Participant on such date.

 

6. Limits on Transferability. Granted Units shall not be transferable except by
will or the laws of descent and distribution or pursuant to a beneficiary
designation, or as otherwise permitted by Section 5.7 of the Plan. No right or
benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, or torts of Participant. Any purported assignment,
alienation, pledge, attachment, sale, transfer or other encumbrance of Granted
Units that does not satisfy the requirements of this Agreement and the Plan
shall be void and unenforceable against the Corporation.

 



- 3 -

 

 

7. Stockholder Rights. The Participant shall not have any stockholder rights,
including voting or dividend rights, with respect to the shares of Common Stock
subject to the Granted Units until such shares are issued.

 

8. Dividend Equivalent Rights. The Participant shall have dividend equivalent
rights with respect to all Granted Units that become Fully Vested Units.
Pursuant to such dividend equivalent rights, the Corporation shall establish an
account or accounts for the Participant and reflect in that account any ordinary
dividends paid with respect to shares of Common Stock underlying Participant’s
Granted Units. The amounts credited to Participant’s account(s) shall be held
without interest and shall be payable if the Granted Units to which they relate
become Fully Vested Units (in which case they shall be paid at the same time as
the Fully Vested Units to which they relate). In the event any Granted Units are
forfeited, the related dividend equivalent amounts for such Granted Units shall
also be forfeited.

 

9. Withholding. All amounts payable hereunder shall be subject to applicable
federal, state and local income and employment tax withholdings. Notwithstanding
anything herein to the contrary, the Company’s obligation to deliver shares of
Common Stock in settlement of Fully Vested Units shall be subject to the
Participant making (and the delivery of shares shall be delayed until the
Participant actually makes) arrangements acceptable to the Company to satisfy
all applicable tax withholdings.

 

10. Tax Consideration. The Corporation has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of Granted Units
pursuant to this Agreement. Participant understands that the Corporation will
report to appropriate taxing authorities the payment to Participant of
compensation income upon the issuance of shares in respect of Fully Vested
Units. Participant understands that he or she is solely responsible for the
payment of all federal and state taxes resulting from the Granted Units.

 

11. Binding Effect. This Agreement shall bind Participant and the Corporation
and their respective beneficiaries, survivors, executors, administrators and
transferees.

 

12. No Guarantee of Continued Employment. This Agreement is not a contract for
employment and nothing herein shall supersede or amend the terms of the
Employment Agreement or imply that Participant has a right to continued
employment with the Corporation.

 

13. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

 

14. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control.

 



- 4 -

 

 

15. Compliance with Law. Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of Common Stock may be postponed for such
period as may be required to comply with any requirements under any law or
regulation applicable to the issuance or delivery of such shares. The
Corporation shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority

 

16. Amendment. The Corporation may modify, amend or waive the terms of the
Granted Units award, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of Participant without his or her
consent, except as required by applicable law or stock exchange rules, tax rules
or accounting rules. Prior to the effectiveness of any modification, amendment
or waiver required by tax or accounting rules, the Corporation will provide
notice to Participant and the opportunity for Participant to consult with the
Corporation regarding such modification, amendment or waiver. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

17. Compliance with Code Section 409A. The Restricted Stock Units granted under
this Agreement are intended to comply with or be exempt from the requirements of
section 409A of the Internal Revenue Code, and this Agreement shall be
interpreted and administered in a manner consistent with such intent.
Participant shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Participant in connection with the
Restricted Stock Units granted hereunder (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold Participant
harmless from any or all of such taxes or penalties.

 

[Signature Page Follows.]

 

- 5 -

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Grant
Agreement as of the date first written above.

 

 



  PERSHING GOLD CORPORATION           By:       Name:       Title:              
        PARTICIPANT:               Stephen D. Alfers

 

 

 

 



